Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Prior art or record taken alone or in combination failed to disclose the sensor system comprising an imaging sensor and an image-processing unit for recognizing objects in a sensor image output by the sensor, wherein the method comprises: assigning location coordinates to the sensor in a virtual test environment comprising a plurality of virtual objects, wherein each virtual object is assigned location coordinates; assigning the sensor a sensor field of view in the virtual test environment; determining a number of objects from the plurality of virtual objects to be virtual objects recognizable by the sensor system; starting a simulation run during which the sensor or at least one virtual object is cyclically assigned new location coordinates in the virtual test environment; cyclically checking whether the at least one virtual object is captured by the sensor field of view; in case a first virtual object and a second virtual object recognizable by the sensor system are captured by the sensor field of view: spanning a projection plane for a perspective projection of the first virtual object and the second virtual object, wherein the projection plane has the location coordinates of the sensor as the center of projection; creating a first image on the projection plane by projecting a first geometric body that is at the same place as the first virtual object, and whose dimensions are at least approximately identical to the dimensions of the first virtual object, in the perspective projection with the location coordinates of the sensor as the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should" preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647